Citation Nr: 1026754	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-01 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for calcified 
pleural plaques.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and S.D., spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION


The Veteran had active military service from November 1950 to 
December 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Detroit, Michigan.  

In June 2006, the Veteran and a witness testified before a 
Decision Review Officer (DRO) in Detroit, Michigan.  A transcript 
of that hearing is of record.

In June and July 2010, the Board received additional written 
evidence from the Veteran, along with a waiver of RO 
consideration.

This matter was previously before the Board in August 2009 when 
the Board denied the Veteran's claim.  The Veteran appealed the 
August 2009 Board decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 2010, 
the Court vacated the Board's August 2009 decision and remanded 
the case to the Board for development consistent with a Joint 
Motion for Remand (JMR).

Inasmuch as the question currently before the Board was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating assignment, the Board has 
characterized the rating issue on appeal as a claim for higher 
initial evaluation, or a compensable rating, of an original 
award.  Analysis of this issue therefore requires consideration 
of the rating to be assigned effective from the date of award of 
service connection, July 6, 2005.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for calcified pleural plaques, 
evaluated as noncompensable under 38 C.F.R. § 4.97, Diagnostic 
Code 6825.  Under the General Rating Formula for Interstitial 
Lung Disease (Diagnostic Codes 6825 - 6833), the Veteran's 
disability is evaluated based on the results of pulmonary 
function tests.

The Veteran underwent a VA pulmonary function test in November 
2005, which was used to evaluate his disability as 
noncompensable.  

At the May 2007 DRO hearing, the Veteran testified that his 
breathing was getting "worse and worse."

The Veteran underwent another VA pulmonary function test in 
October 2007, which was used to evaluate his disability as 
noncompensable.  

In June 2009, the Veteran's accredited representative requested a 
new VA examination as the Veteran related that his breathing 
problems had worsened since the October 2007 VA examination.

The Veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  Because the Veteran asserts 
that his breathing has worsened since the 2007 VA examination, 
and that the June 2007 VA examination does not accurately portray 
his current disability picture, the Board finds that another VA 
examination to determine the extent of the Veteran's calcified 
pleural plaques disability is warranted.  

In addition, the Veteran testified at the May 2007 DRO hearing 
that he had been treated by Dr. W. D., and would be seeing him 
again in September 2007.  The evidence of record includes June 
2010 private medical records from Dr. W.D., to include pulmonary 
function test results.  The pulmonary function test results 
indicate an FVC of 92 percent predicted, which would not warrant 
a compensable rating.  No post bronchodilator DLCO results are 
noted.  In correspondence, Dr. W.D. noted that he has been the 
Veteran's physician since approximately 2005.  The Board finds 
that VA should attempt to obtain all records, from 2005 to 
present, not associated with the claims file, for the Veteran's 
examinations, pulmonary function tests, and treatment with Dr. 
W.D. for his breathing disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated or examined 
for his calcified pleural plaques, to include 
any records from Dr. W.D from 2005 to present.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain any pertinent 
medical records, not already associated with 
the claims file.  

If any of the above searches for any such 
records yields negative results, this fact 
should be noted in the claims folder.  Any 
documents received by VA should be associated 
with the claims folder.

2.  Schedule the Veteran for a VA examination 
with the appropriate specialist to determine 
the extent of his service-connected calcified 
pleural plaques disability.  Perform all 
necessary diagnostic tests, to include a 
pulmonary function test, and report all 
clinical manifestations in detail.  

The Veteran should be advised that failure to 
appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2009).  

3.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


